Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-2, 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 11 of copending Application No. 16/928,246 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of copending application 16/928,426 discloses the limitations of pending claim 1.
Claims 2, 4-6 are taught by claim 1 of copending application 16/928,426
Claims 7-9 are taught by claims 2, 6, 11 of copending application 16/928,426.
10-20 are taught by claims 1-2, 6, 11 of copending application 16/928,426.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Applicant’ specification fails to teach that the processor comprises processor the gaming establishment cashless wagering server as required by claim 3 and the claimed limitations of claim 1 (required by dependency).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites, the processor comprises a processor of the gaming establishment cashless wagering server. 
According Applicant’s specification, the gaming establishment management system (60) in Figs. 2a, 2b) operates with one or more servers such as the cashless wagering servers (90 in Figs. 2a, 2b) (Published specification, paragraphs 108, 121). However, Applicant’s specification fails to teach that the processor “receive: data associated with a gaming establishment cashless wagering account associated with an identified player, and data associated with a request of an amount of funds, wherein the gaming establishment cashless wagering account is accessed via a mobile device application of the mobile device, the amount of funds is determined in association with the mobile device application of the mobile device, and the gaming establishment cashless wagering account is independent of any player tracking accounts associated with any players, and responsive to the request of the amount of funds being approved, communicate data that results in a credit balance of an electronic gaming machine being modified based on the amount of funds”, as required by claim 1. 
Applicant’s specification discloses that the requested actions are communicated from an EGM to a mobile device, such data or information may additionally or alternatively be communicated: (i) from one or more servers to a mobile device via one or more wireless communication protocols, or (ii) from an EGM to one or more servers via one or more wireless communication protocols and then from one or more servers to a mobile device via one or more wireless communication protocols (Published specification, paragraph 49). However, there is no description that the one or more server performing the claims steps are performed by the cashless wagering server.
In addition, there is no description of the gaming establishment cashless wagering server comprising a processor. There is no description of the gaming establishment cashless wagering server performing a process or how the processor of a gaming establishment cashless wagering server is configured. There is no description that the processor the the gaming establishment cashless wagering server communicates data that results in a credit balance of an electronic gaming machine being modified based on the amount of funds. There is no description on how the cashless wagering server (such as a third party account, i.e. PayPal account, paragraph 56) would be able to communicate data to control and modify an electronic gaming machine.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, system comprising: 
a processor; and a memory device that stores a plurality of instructions that, when executed by the processor following a display device temporarily displaying a machine-readable code for a predetermined duration of time and a mobile device scanning the temporarily displayed machine-readable code during the predetermined duration of time to establish a communication session with the mobile device, cause the processor to:
receive: 
data associated with a gaming establishment cashless wagering account associated with an identified player, and 
data associated with a request of an amount of funds, wherein the gaming establishment cashless wagering account is accessed via a mobile device application of the mobile device, the amount of funds is determined in association with the mobile device application of the mobile device, and the gaming establishment cashless wagering account is independent of any player tracking accounts associated with any players, and
responsive to the request of the amount of funds being approved, communicate data that results in a credit balance of an electronic gaming machine being modified based on the amount of funds.
The claimed invention is directed to a system comprising a processor to receive data and communicate data. The claim also recites limitations that are not positively claimed as part of the claimed system (underlined portion). The underlined limitations describe a process or conditions for the system to operate. The process includes steps of temporarily displaying a code on a gaming machine and a mobile device to scanning the code. The limitation also describe accessing the gaming establishment cashless wagering account via an application with mobile device, determining the amount of funds with the application of the mobile device. 
The claim is claiming both a system and steps or conditions in which the system operates. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) for details. The claim is indefinite because it is unclear whether infringement occurs one creates a system comprising a processor configured to receive data associated with a gaming establishment cashless wagering account associated with an identified player, and data associated with a request of an amount of funds, and communicate data, or when infringement occurs when the system operates following a gaming machine displaying a machine readable code, a mobile device scanning the code, a mobile device accessing the wagering account via application of the mobile device, the mobile device request an amount of funds, and the amount of funds being approved.
Claims 2-9 are rejected by dependency.
Claims 10-11 incorporate similar limitations and are rejected for the same reasons as discussed above.

Claim 3 recites, the processor comprising a processor the gaming establishment cashless wagering server. This limitations describes the claimed system’s processor to be the processor of the gaming establishment cashless wagering server. In other words, claim 3 suggest that the gaming establishment cashless wagering server is the system or part of the system. However, claims 1-2 in which claims 3 depends on, recites, “responsive to the request of the amount of funds being approved” and “the amount of funds is approved by a gaming establishment cashless wagering server” which suggest that the gaming establishment cashless wagering server is separate from the system since gaming establishment cashless wagering server approves the request. The claim is indefinite because it is not clear if the cashless wagering server is part of the claim system of a separate component of the system.

Claim 12 recites, a method of operating a system, the method comprising:
following a display device temporarily displaying a machine-readable code for a predetermined duration of time and a mobile device scanning the temporarily displayed machine-readable code during the predetermined duration of time to establish a communication session with the mobile device, 
receiving: 
data associated with a gaming establishment cashless wagering account associated with an identified player, and 
data associated with a request of an amount of funds, wherein the gaming establishment cashless wagering account is accessed via a mobile device application of the mobile device, the amount of funds is determined in association with the mobile device application of the mobile device, and the gaming establishment cashless wagering account is independent of any player tracking accounts associated with any players, and 
responsive to the request of the amount of funds being approved, communicating data that results in a credit balance of an electronic gaming machine being modified based on the amount of funds.
The claim is indefinite because it not clear which steps are required for the claimed method. The claim positively claims a method for receiving data associated with a gaming establishment cashless wagering account associated with an identified player, and communicate data (bolded portion). However, it is not clear if the other limitations (underlined limitations) are required by the claimed method.
The step of temporarily displaying a machine-readable code for a predetermined duration of time and a mobile device scanning the temporarily displayed machine-readable code during the predetermined duration of time to establish a communication session with the mobile device is not positively claimed as a step of the claimed method but as a step that occurs for the method step to occur (“following”).
The claim limitations of, “the gaming establishment cashless wagering account is accessed via a mobile device application of the mobile device, the amount of funds is determined in association with the mobile device application of the mobile device, and the gaming establishment cashless wagering account is independent of any player tracking accounts associated with any players and responsive to the request of the amount of funds being approved” are described as past tense and is not positively claimed as part of the claimed method of receiving data and communicating data.
Furthermore, it is not clear of the claim limitation of, “data that results in a credit balance of an electronic gaming machine being modified based on the amount of funds” describe an intended use of the data, or if the data itself is used to modify the credit balance of the electronic gaming machine (i.e. data being software instructions).
Claims 13-20 are rejected by dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2012/0122584) in view of Rosenblatt (US 2013/0085941) and LeStrange (US 2014/0057703).

1. Nguyen discloses a system (130 in Fig. 1) comprising: 
a processor and a memory device that stores a plurality of instructions (Third party server 120 may be any server necessary to carry out, assist, or perform the at least one request received by the portable electronic device such as a banking server, merchant server, credit card server, advertisement server, and the like and therefore inherently comprises a processor and a memory with instructions; paragraph 35) that, when executed by the processor following a display device displaying a machine-readable code (user may scan a bar code on the gaming machine into the portable electronic device, paragraph 98), cause the processor to:
receive: 
data (Third party server receives financial transaction request from gaming server, multifunctional peripheral device/gaming machine, and portable electronic device; paragraph 35. The request includes fund amount, source, user ID and password sufficient funds, location, etc., paragraph 104) associated with a gaming establishment cashless wagering account (i.e. ID, password, bank information, routing information, checking account number, player tracking account, paragraphs 35, 80, 83) associated with an identified player (logging into a player’s account, paragraph 28; identify player with player tracking information, paragraph 31; or identify player with an arbitrary identification, paragraph 32; authenticating or verifying the player, paragraph 33; unique identification, player account number, paragraphs 80, 83), and 
data associated with a request of an amount of funds (Third party server receives financial transaction request from gaming server, multifunctional peripheral device/gaming machine, and portable electronic device; paragraph 35. The request includes fund amount, source, user ID and password, sufficient funds, location, etc., paragraph 104), wherein the gaming establishment cashless wagering account is accessed via a mobile device application of the mobile device (Figs. 6b-6d, paragraphs 71-75, 91-93), the amount of funds is determined in association with the mobile device application of the mobile device (Figs. 6b-6d, paragraphs 71-75, 91-93), and
responsive to the request of the amount of funds being approved (paragraphs 34-35, 84, 91-92, 94, 104-107), communicate data that results in a credit balance of an electronic gaming machine being modified based on the amount of funds (credit amount is debited to the multi-functional peripheral device of the gaming system, paragraphs 83-85, 107).
Nguyen discloses the claimed invention as discussed above but fails to teach temporarily displaying a machine-readable code for a predetermined duration of time and a mobile device scanning the temporarily displayed machine-readable code during the predetermined duration of time to establish a communication session with the mobile device, and 
the gaming establishment cashless wagering account is independent of any player tracking accounts associated with any players.
Nevertheless, such modification would have been obvious to one of ordinary skilled in the art as discussed below.

Nguyen discloses that various methods to transfer funds from the portable electronic device to the gaming machine can be used including the user scanning a barcode on the gaming machine into the portable electronic device (paragraph 98). However, Nguyen fails to specify this process. In an analogous art to cashless transactions, Rosenblatt discloses a system and a method of using a portable electronic device (paragraph 32) to perform a financial transaction with a transaction terminal (abstract) using various type of financial accounts (Fig. 10 paragraph 75). The transaction terminal is configured to display a code on the screen such as a QR code, bar code, a micro QR code, etc., and read by portable device by taking a picture of the code or scanning the code (paragraph 67). The device then decodes the information and provide the decoded information back to the terminal. Rosenblatt discloses the code may be continuously changing and the terminal is configured to generate and provide new codes periodically at spaced interface for continuous authentication of the portable electronic device (paragraph 68). It would have been obvious to one of ordinary skilled in the art before the effective filing date and modify Nguyen’s invention to temporarily display the code for a predetermined duration of time that can be scanned by a mobile device in order to provide the predictable result of securely connecting the mobile device to the machine for a financial transaction.

Regarding the claim limitation of,” the cashless wagering account is a gaming establishment cashless wagering account being independent of any player tracking accounts associated with any players”, Nguyen discloses the cashless wagering account can be various type of accounts including a bank account, credit card account, merchant card, gift card (paragraph 35, 83, 91, 94) associated with their respective servers (i.e. banking server, merchant server, credit card server, advertisement server, and the like, paragraph 35). In an analogous art to cashless accounts, LeStrange discloses a game establishment cashless wagering account (“casino account”, paragraphs 31-32, i.e. “casino credit” account, “Casino x E-Wallet” account in Fig. 10). The casino account is managed by the casino and the player can use the casino account at a gaming machine or gaming table (paragraph 200, see also Figs. 10-12 and see paragraphs 156-159, 175-177, 182-183 regarding rules defined by each casino in which the account can be used). LeStrange discloses the player tracking account is independent of the cashless wagering account (i.e. “Casino Y loyalty points” account in Fig. 10 is independent for “Casino X E-Wallet” in Fig. 10.). In addition, LeStrange discloses that a digital wallet can be associated with one or more financial accounts such as a casino account (paragraphs 32, 148). The digital wallet may be associated with or be identified by a player's tracking card/account or may be associated with or be identified by a separate card or identification information (paragraph 32). The digital wallet may be linked to other identification cards or information other than a player tracking card (paragraph 148). Therefore, the digital wallet comprising a game establishment cashless wagering account (casino account) is independent of any player tracking account associated with any players since it may or may not be linked to the player tracking account. The separate accounts and wallets may be desirable to segregate between competing casinos, differing casino game types, separate gaming jurisdictions, etc. (paragraph 159). These multiple wallets can be associated with each other as parent-child or peer-to-peer. For wallets which are children of the parent wallet, financial accounts defined as external can be shared between the wallets, whereas wallets related to each other as peers would not share their financial accounts (paragraph 159). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Nguyen’s invention and incorporate a gaming establishment cashless wagering account in order to provide the predictable result of providing a financial account that is managed by the casino and in which the player can use at a gaming machine or gaming table. Furthermore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Nguyen’584 invention and have the gaming establishment cashless wagering account independent of any player tracking accounts associated with any players as taught by LeStrange in order to segregate the accounts between competing casinos, differing casino game types, separate gaming jurisdictions, etc. (LeStrange, paragraph 159) or manage each individual accounts independently (LeStrange, paragraph 159, Fig. 10).

2. Nguyen discloses the system of claim 1, wherein the request of the amount of funds is approved by a gaming establishment cashless wagering server (As indicated above, Nguyen discloses that the amount of funds is approved by a gaming establishment cashless wagering server, paragraphs 35, 84, 91-92, 94, 104-107) that is independent of any player tracking servers (The player tracking server 124 in independent of the third party server 120/cashless wagering server.  In addition, Lestrange discloses independent cashless accounts in Fig. 10 which are associated with their respective authorization centers 190 in Fig. 1; paragraphs 68, 159. The various authorization centers authorizes the transactions, paragraphs 68, 82-83).

3. Nguyen discloses the system of claim 2, wherein the processor comprises a processor of the gaming establishment cashless wagering server (Third party server 120 may be any server necessary to carry out, assist, or perform the at least one request received by the portable electronic device such as a banking server, merchant server, credit card server, advertisement server, and the like and therefore inherently comprises a processor; paragraph 35)

4. Nguyen discloses the system of claim 1, wherein at least one of the data associated with the gaming establishment cashless wagering account (i.e. ID, password, bank information, routing information, checking account number, player tracking account, paragraphs 35, 80, 83) and the data associated with the request of the amount of funds is received from the mobile device (Figs. 6b-6d, paragraphs 71, 75, 91-93).

5. Nguyen discloses the system of claim 1, wherein at least one of the data associated with the gaming establishment cashless wagering account and the data associated with the request of the amount of funds (Third party server receives financial transaction request from gaming server, multifunctional peripheral device/gaming machine, and portable electronic device; paragraph 35. The request includes fund amount, source, user ID and password sufficient funds, location, etc., paragraph 104) associated with a gaming establishment cashless wagering account (i.e. ID, password, bank information, routing information, checking account number, player tracking account, paragraphs 35, 80, 83) is received from the electronic gaming machine (Received from the multi-functional peripheral device; paragraph 35. The multi-functional peripheral device 300 can be integrated with the gaming machine; paragraph 50. Therefore, the data is received from the gaming machine.).

6. Nguyen discloses the system of claim 1, wherein at least one of the data associated with the gaming establishment cashless wagering account and the data associated with the request of the amount of funds is received from a component associated with the electronic gaming machine (Received from the multi-functional peripheral device; paragraph 35. The multi-functional peripheral device 300 can be external but connected to the gaming machine; paragraph 50. Therefore, the data is received from an external component of the gaming machine.).

7. Nguyen discloses the system of claim 1, wherein the memory device comprises a plurality of further instructions that, when executed by the processor, cause the processor to receive data associated with a player tracking account associated with the identified player (Player tracking account associated with a player ID, paragraphs 31-33, 100), the data associated with the player tracking account is accessed via the mobile device application of the mobile device (portable electronic device perform other gaming functions such as checking a player tracking account; paragraph 70. See also paragraphs 75, 80, 85, 93, 106).

8. Nguyen discloses the system of claim 1, wherein the memory device comprises a plurality of further instructions that, when executed by the processor responsive to a receipt of data associated with an amount of funds to be cashed out from the credit balance of the electronic gaming machine, cause the processor to communicate data that results in the gaming establishment cashless wagering account being modified based on the amount of funds to be cashed out from the credit balance of the electronic gaming machine (Transfer money from the gaming machine; Fig. 6b, paragraphs 74, 95, 96, 99, 108-109)

9. Nguyen in view of Rosenblatt and LeStrange discloses the system of claim 1, wherein the machine-readable code comprises a QR code (As indicated above, Rosenblatt discloses on screen code such as a QR code, bar code, a micro QR code, etc.; paragraph 87.)

10-11. See rejection for claim 1 and 9 above.

12-19. See rejection for claims 1-2, 4-9 above.

20. Nguyen in view of Rosenblatt and LeStrange discloses the method of claim 12, wherein the display device that temporarily displays a machine-readable code for the predetermined duration of time comprises a display device of a component associated with the electronic gaming machine (As indicated above, Nguyen discloses the method to transfer funds from the portable electronic device of the gaming machine can be used including the user scanning a bar code on the gaming machine into the portable electronic device, paragraph 98. Rosenblatt discloses temporarily displaying the code for a predetermined duration of time on a display device to be captured/scanned by a portable device; paragraph 67. Therefore, Nguyen in view of Rosenblatt teaches that the code is displayed on a display device of the electronic gaming machine.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715